Citation Nr: 0706519	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
venous insufficiency with vasospasm.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, reopened and denied 
the veteran's claim of entitlement to service connection for 
venous insufficiency with vasospasm.  In July 2005, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court) vacated, in part, a May 2004 Board 
decision denying the claim on the basis that the Board failed 
to apply the correct version of 38 C.F.R. § 3.156 when 
addressing the issue of new and material evidence. The issue 
was remanded to the Board for adjudication of the claim using 
the correct version of the aforementioned pertinent 
regulation.  Thereafter, a November 2005 Board decision 
denied the veteran's application to reopen his claim for 
failure to submit new and material evidence.  The veteran 
filed a timely notice of intent to appeal the adverse 
appellate determination to the Court.  In November 2006, the 
Court granted a joint motion between the appellant and the 
Secretary of VA to vacate the November 2005 Board decision.  
The case is now remanded to the Board for further development 
pursuant to the Court's order.

As will be discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant and his representative if 
further action is required.


REMAND

The veteran is seeking service connection for venous 
insufficiency with vasospasm.  This claim was denied on the 
merits in a prior final rating decision dated in October  
1960.  Since the time of that decision, the veteran has 
applied to reopen the claim for a de novo review on the 
merits.  The application was denied and the current appeal 
ensued.  In order for the claim to be reopened, the veteran 
is required to submit new and material evidence that is 
pertinent to his claim of entitlement to service connection 
for venous insufficiency with vasospasm. 

Before the Board can adjudicate this claim, however, further 
development must be completed to satisfy the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The RO attempted to comply with these 
provisions in correspondence sent to the veteran during the 
course of this appeal.  However, in light of a recent 
decision by the Court, the Board finds that these letters 
fail to constitute sufficient notice.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with the 
VCAA with regard to new-and-material-evidence claims.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.

Unfortunately, the previous correspondence sent by VA does 
not discuss the bases for the denial of VA compensation for 
venous insufficiency with vasospasm in the prior final rating 
decision, nor does it adequately notify the veteran of the 
specific evidence and information that is necessary to reopen 
his claim for service connection for this disability.  
Therefore, the veteran should be provided with a proper 
notice letter that complies with the Court's holding in Kent.



Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), as it 
pertains to new and material evidence to 
reopen the claim for service connection 
for venous insufficiency with vasospasm.  
The veteran should be informed of the 
specific information and evidence not of 
record (1) that is necessary to reopen 
his claim for service connection for 
venous insufficiency with vasospasm, (2) 
that VA will seek to obtain, and (3) that 
he is expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should readjudicate 
the issue of whether new and material 
evidence was submitted to reopen a 
previously denied claim of entitlement to 
service connection for venous 
insufficiency with vasospasm.  If the 
benefit sought remains denied, the 
veteran must be provided with a 
Supplemental Statement of the Case and an 
appropriate period of time must be 
allowed for response.  The case must then 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


